DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
As per the instant Application having Application number 16272997 the examiner acknowledges the applicant's submission of the preliminary amendment dated 03/20/2020 and accepts the drawings submitted per the preliminary amendment filed on 03/20/2020.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1, 15, and 20:
The term “placed in proximity” in claim 1, 15, and 20 is a relative term which renders the claim indefinite. The term “placed in proximity” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be For the purposes of this office action, “placed in proximity” is interpreted as being placed anywhere within the same device or housing structure of the device.
Dependent claims 2-14 and 16-19 are rejected for containing the same relative term of the independent base claim 1, 15, and 20, which also render dependent claims 2-14 and 16-19 indefinite.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 11, 15 and 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shoaib et al., (WO 2017/079052 A1, hereinafter Shoaib).
Regarding claim 1:
Shoaib shows:
“A computing device comprising: a programmable logic device (PLD) implementing a convolutional neural network (CNN),” (Paragraph [0064]: “FIG. 4 illustrates a hardware-level block diagram of an example hardware-efficient convolutional neural network system 400. Images captured from a camera 402 are buffered in a paragraph [0068]: “FIG. 4 can be part of an application-specific integrated circuit (ASIC), field programmable gate array (FPGA), or other processing unit.” – The FPGA with the convolutional neural network is the PLD with a CNN.)
“wherein: each of a plurality of logical units of the PLD corresponds to one of a plurality of layers of the CNN;” (Paragraph [0064]: “The Fourier transformed pixels are processed by the layers 410, 412, and 414 of the convolutional neural network system 400. Layers 410, 412, and 414 include multiple convolutional layers and can also include at least one fully connected layer.” – The convolutional layers is the CNN.)
“and at least one of the logical units corresponds to a convolutional layer of the plurality of layers and comprises a compute block and at least two memory blocks,” (Paragraph [0064]: “FIG. 4 illustrates a hardware-level block diagram of an example hardware-efficient convolutional neural network system 400. Images captured from a camera 402 are buffered in a video-frame memory 404. The frames can be processed sequentially in a first-in first-out (FIFO) order. A frame-raster controller 406 reads pixels from the frame that is being processed in a raster order. The pixels are sent into an FFT streamer 408 that locally buffers the pixel and produces the Fourier transform of the image.” And in paragraph [0068]:
“wherein: the compute block is placed in proximity to the at least two memory blocks;” (Paragraph [0064]: “The Fourier transformed pixels are processed by the layers 410, 412, and 414 of the convolutional neural network system 400. Layers 410, 412, and 414 include multiple convolutional layers and can also include at least one fully connected layer.” And in paragraph [0068]: “Video frame memory 404 can be DRAM, SRAM, structured memory such as CAM, or other memory. Clocks 422, multipliers 420, 428, 432, and other hardware illustrated in FIG. 4 can be part of an application-specific integrated circuit (ASIC), field programmable gate array (FPGA), or other processing unit.” – The use of an FPGA with memory and the convolutional layers as part of hardware illustrated in figure 4 of Shoaib all show computation blocks and memory blocks within proximity. Note that 112b rejection above, and proximity is broadly interpreted as any memory within the same device.)
“a first one of the at least two memory blocks serves as a buffer for the convolutional layer;” (Paragraph [0064]: “FIG. 4 illustrates a hardware-level block diagram of an example hardware-efficient convolutional neural network system 400. Images captured from a camera 402 are buffered in a video-frame memory 404.” – The buffer for images of Shoaib is the buffer.)
“and a second one of the at least two memory blocks stores model-specific parameters for the convolutional layer.” (Paragraph [0065]: “In (first) convolutional layer 410, a Hadamard product is determined based on the Fourier transform of the image (or the output of the previous stage) and the sparsely- represented coefficients of the filter maps (kernel weights) used in that layer that are stored in memory 416.” And in paragraph [0067]: “The coefficients of the fully-connected layer(s) are stored in memory 434 and are addressed sequentially by address 

Regarding claim 2:
Shoaib shows the computing device of claim 1 as claimed and specified above.
Shoaib also shows “wherein data in the second memory block is written into locations in the second memory block at consecutive addresses.” ([0065] In (first) convolutional layer 410, a Hadamard product is determined based on the Fourier transform of the image (or the output of the previous stage) and the sparsely- represented coefficients of the filter maps (kernel weights) used in that layer that are stored in memory 416...The sparse matrices are read out of memory 416 sequentially using an address controller 418.” And in paragraph [0067]: “The coefficients of the fully-connected layer(s) are stored in memory 434 and are addressed sequentially by address controller 436.” – The use of sequentially addressed memory to read from and store data of Shoaib is the data written at consecutive addresses in memory.)

Regarding claim 3:
Shoaib 
Shoaib also shows “wherein the model-specific parameters comprise weights or filters for the convolutional layer.” (Paragraph [0065]: “In (first) convolutional layer 410, a Hadamard product is determined based on the Fourier transform of the image (or the output of the previous stage) and the sparsely- represented coefficients of the filter maps (kernel weights) used in that layer that are stored in memory 416...The sparse matrices are read out of memory 416 sequentially using an address controller 418.” And in paragraph [0067]: “The coefficients of the fully-connected layer(s) are stored in memory 434 and are addressed sequentially by address controller 436.” – The filter maps and kernel weights of Shoaib are the model specific parameters of weights or filters.)

Regarding claim 4:
Shoaib shows the computing device of claim 1 as claimed and specified above.
Shoaib also shows “further comprising a communication module for receiving over-the-air (OTA) updates for parameter configurations or transmitting an output data.” (Paragraph [0087]: “The illustrated mobile device 900 can include memory 920. Memory 920 can include non-removable memory 922 and/or removable memory 924. The non-removable memory 922 can include RAM, ROM, flash memory, a hard disk, or other well-known memory storage technologies. The removable memory 924 can include flash memory or a Subscriber Identity Module (SIM) card, which is well known in GSM communication systems, or other well-known memory storage technologies, such as "smart cards." The memory 920 can be used for storing data and/or code for running the operating system 912 and the applications 914. Example data can include web pages, text, images, sound files, video data, or other data sets to be sent to and/or received from one or more network servers or other Shoaib is the module for transmitting output data.)

Regarding claim 5:
Shoaib shows the computing device of claim 4 as claimed and specified above.
Shoaib also shows “wherein the output data comprises classification data corresponding to an input data.” (Paragraph [0067]: “The output of multiplier 432 is a vector 438 of extracted features. These are registered in a local buffer (not shown) and form the feature vector that is used by classifier 440.” And in paragraph [0070]: “Details of feature extraction as performed in process block 506 are discussed with respect to FIGS. 1-4. In process block 508, the input image is classified based on the plurality of extracted features. Based on the classification, the input image is identified as containing an object of interest in process block 510.” – The classification of Shoaib is the output data.)

Regarding claim 6:
Shoaib shows the computing device of claim 4 as claimed and specified above.
Shoaib also shows “wherein the communication module communicates with other devices within a wireless network.” (Paragraph [0087]: “The illustrated mobile device 900 can include memory 920. Memory 920 can include non-removable memory 922 and/or removable memory 924. The non-removable memory 922 can include RAM, ROM, flash memory, a hard disk, or other well-known memory storage technologies. The removable memory 924 can include flash memory or a Subscriber Identity Module (SIM) card, which is well known in GSM communication systems, or other well-known memory storage technologies, such as "smart cards." The memory 920 can be used for storing data and/or Shoaib is the communicating with other devices within a wireless network.)

Regarding claim 11:
Shoaib shows the computing device of claim 1 as claimed and specified above.
Shoaib also shows “wherein the input sensor is a camera used for capturing images or video frames, a microphone to capture audio signals, or any other sensor device.” (Paragraph [0064]: “FIG. 4 illustrates a hardware-level block diagram of an example hardware-efficient convolutional neural network system 400. Images captured from a camera 402 are buffered in a video-frame memory 404.” – The camera of Shoaib is the input sensor of a camera. Note that the claim is written in the alternative and not all claim elements, i.e. microphone and other sensor, needs to be taught for teaching by the reference to be satisfied.)

Regarding claim 15:
Shoaib shows:
“A system, comprising: an input sensor providing input data;” (Paragraph [0064]: “FIG. 4 illustrates a hardware-level block diagram of an example hardware-efficient convolutional neural network system 400. Images captured from a camera 402 are buffered in a video-frame memory 404.” – The camera of Shoaib 
“an energy source for supplying power to the system;” ([0091]: “The mobile device can further include at least one input/output port 980, a power supply 982” – The power supply is the energy source.)
“a communication module;” (Paragraph [0087]: “The illustrated mobile device 900 can include memory 920. Memory 920 can include non-removable memory 922 and/or removable memory 924. The non-removable memory 922 can include RAM, ROM, flash memory, a hard disk, or other well-known memory storage technologies. The removable memory 924 can include flash memory or a Subscriber Identity Module (SIM) card, which is well known in GSM communication systems, or other well-known memory storage technologies, such as "smart cards." The memory 920 can be used for storing data and/or code for running the operating system 912 and the applications 914. Example data can include web pages, text, images, sound files, video data, or other data sets to be sent to and/or received from one or more network servers or other devices via one or more wired or wireless networks.” – The communication with wireless networks is the communication module.)
“and a programmable logic device (PLD) implementing a convolutional neural network (CNN),” (Paragraph [0064]: “FIG. 4 illustrates a hardware-level block diagram of an example hardware-efficient convolutional neural network system 400. Images captured from a camera 402 are buffered in a video-frame memory 404.” And in paragraph [0068]: “FIG. 4 can be part of an application-specific integrated circuit (ASIC), field programmable gate array (FPGA), or other processing unit.” – The FPGA with the convolutional neural network is the PLD with a CNN.)
“wherein: each of a plurality of logical units of the PLD corresponds to one of a plurality of layers of the CNN;” (Paragraph [0064]: “The Fourier transformed pixels 
“and at least one of the logical units corresponds to a convolutional layer of the plurality of layers and comprises a compute block and at least two memory blocks,” (Paragraph [0064]: “FIG. 4 illustrates a hardware-level block diagram of an example hardware-efficient convolutional neural network system 400. Images captured from a camera 402 are buffered in a video-frame memory 404. The frames can be processed sequentially in a first-in first-out (FIFO) order. A frame-raster controller 406 reads pixels from the frame that is being processed in a raster order. The pixels are sent into an FFT streamer 408 that locally buffers the pixel and produces the Fourier transform of the image.” And in paragraph [0068]: “Video frame memory 404 can be DRAM, SRAM, structured memory such as CAM, or other memory. Clocks 422, multipliers 420, 428, 432, and other hardware illustrated in FIG. 4 can be part of an application-specific integrated circuit (ASIC), field programmable gate array (FPGA), or other processing unit.”  – The buffers, memory in Figure 4, and the streamers are the logical units with the memory blocks.)
“wherein: the compute block is placed in proximity to the at least two memory blocks;” (Paragraph [0064]: “The Fourier transformed pixels are processed by the layers 410, 412, and 414 of the convolutional neural network system 400. Layers 410, 412, and 414 include multiple convolutional layers and can also include at least one fully connected layer.” And in paragraph [0068]: “Video frame memory 404 can be DRAM, SRAM, structured memory such as CAM, or other memory. Clocks 422, Shoaib all show computation blocks and memory blocks within proximity. Note that 112b rejection above, and proximity is broadly interpreted as any memory within the same device.)
“a first one of the at least two memory blocks serves as a buffer for the convolutional layer;” (Paragraph [0064]: “FIG. 4 illustrates a hardware-level block diagram of an example hardware-efficient convolutional neural network system 400. Images captured from a camera 402 are buffered in a video-frame memory 404.” – The buffer for images of Shoaib is the buffer.)
“and a second one of the at least two memory blocks stores model-specific parameters for the convolutional layer.” (Paragraph [0065]: “In (first) convolutional layer 410, a Hadamard product is determined based on the Fourier transform of the image (or the output of the previous stage) and the sparsely- represented coefficients of the filter maps (kernel weights) used in that layer that are stored in memory 416.” And in paragraph [0067]: “The coefficients of the fully-connected layer(s) are stored in memory 434 and are addressed sequentially by address controller 436. Memory 426 and memory 434 can be part of a same memory. It can be difficult to combine the multiplications of multipliers 428 and 432, as the multiplication of multiplier 428 is a matrix-matrix multiplication and the multiplication of multiplier 432 is a scalar-vector multiplication. The output of multiplier 432 is a vector 438 of extracted features. These are registered in a local buffer (not shown) and form the feature vector that is used by classifier 440.” – The 

Regarding claim 19:
Shoaib shows the system of claim 15 as claimed and specified above.
Shoaib also shows “wherein the power supplied by the energy source corresponds to a duty cycle of the energy source, and wherein the duty cycle is the rate at which the energy source charges and discharges.” (Paragraph [0017]: “Using the systems, methods, and computer-readable media described herein, deep convolutional neural networks can be efficiently implemented in hardware. Unlike conventional implementations of convolutional neural networks that typically have high energy and computational costs, the described examples allow convolutional neural networks to be used in power-constrained devices such as wearables and mobile devices. As specific examples, hardware efficient convolutional neural networks can be implemented in an augmented or virtual reality headset or mobile device application in which battery life is limited” – The use of a battery in a mobile device of Shoaib is the use of an energy source that has a duty cycle with energy that source charges and discharges.)

Regarding claim 20:
Shoaib shows:
“A method for processing a computing device, comprising: initializing a programmable logic device (PLD) with an initializing configuration for a convolutional neural network (CNN);” (Paragraph [0064]: “FIG. 4 illustrates a hardware-level block diagram of an example hardware-efficient convolutional paragraph [0068]: “FIG. 4 can be part of an application-specific integrated circuit (ASIC), field programmable gate array (FPGA), or other processing unit.” And in paragraph [0035]: “[0035] FIG. 1 illustrates a convolutional neural network system 100 implemented on one or more computing device(s) 102. Computing device(s) 102 includes processor(s) 104. A memory 106 is configured to store a sparse, frequency domain representation 108 of a convolutional weighting kernel. In an example sparse representation, an initial data matrix is represented as one or more sparse matrices, in which much of the data are zeros (also referred to as "information sparse") and a dense matrix, in which much of the data are non-zero values (also referred to as  information dense"). The sparse matrix or matrices multiplied by the dense matrix is equal to the initial data matrix. Determining a sparse representation is also referred to as sparse matrix decomposition. Sparse matrix decomposition can be done using a range of techniques, including constrained dictionary learning, non-negative matrix factorization, low-rank expression, vector quantization, and others. Sparse representation reduces overall storage space and can also be used to represent, for example, coefficients in fully connected layers.” – The FPGA with the convolutional neural network is the PLD with a CNN. The initial representation of Shoaib is the initialization.)
“receiving input data;” (Paragraph [0064]: “FIG. 4 illustrates a hardware-level block diagram of an example hardware-efficient convolutional neural network system 400. Images captured from a camera 402 are buffered in a video-frame memory 404.” – The camera of Shoaib 
“processing, by a plurality of logical units of the PLD, the input data, wherein each of a plurality of logical units of the PLD corresponds to one of a plurality of layers of the CNN;” (Paragraph [0064]: “The Fourier transformed pixels are processed by the layers 410, 412, and 414 of the convolutional neural network system 400. Layers 410, 412, and 414 include multiple convolutional layers and can also include at least one fully connected layer.” – The convolutional layers is the CNN.)
“and wherein at least one of the logical units corresponds to a convolutional layer of the plurality of layers and comprises a compute block and at least two memory blocks,” (Paragraph [0064]: “FIG. 4 illustrates a hardware-level block diagram of an example hardware-efficient convolutional neural network system 400. Images captured from a camera 402 are buffered in a video-frame memory 404. The frames can be processed sequentially in a first-in first-out (FIFO) order. A frame-raster controller 406 reads pixels from the frame that is being processed in a raster order. The pixels are sent into an FFT streamer 408 that locally buffers the pixel and produces the Fourier transform of the image.” And in paragraph [0068]: “Video frame memory 404 can be DRAM, SRAM, structured memory such as CAM, or other memory. Clocks 422, multipliers 420, 428, 432, and other hardware illustrated in FIG. 4 can be part of an application-specific integrated circuit (ASIC), field programmable gate array (FPGA), or other processing unit.”  – The buffers, memory in Figure 4, and the streamers are the logical units with the memory blocks.)
“wherein: the compute block is placed in proximity to the at least two memory blocks;” (Paragraph [0064]: “The Fourier transformed pixels are processed by the layers 410, 412, and 414 of the convolutional neural network system 400. Layers 410, 412, and 414 include multiple convolutional layers and can also include at least paragraph [0068]: “Video frame memory 404 can be DRAM, SRAM, structured memory such as CAM, or other memory. Clocks 422, multipliers 420, 428, 432, and other hardware illustrated in FIG. 4 can be part of an application-specific integrated circuit (ASIC), field programmable gate array (FPGA), or other processing unit.” – The use of an FPGA with memory and the convolutional layers as part of hardware illustrated in figure 4 of Shoaib all show computation blocks and memory blocks within proximity. Note that 112b rejection above, and proximity is broadly interpreted as any memory within the same device.)
“a first one of the at least two memory blocks serves as a buffer for the convolutional layer,” (Paragraph [0064]: “FIG. 4 illustrates a hardware-level block diagram of an example hardware-efficient convolutional neural network system 400. Images captured from a camera 402 are buffered in a video-frame memory 404.” – The buffer for images of Shoaib is the buffer.)
“and a second one of the at least two memory blocks stores model-specific parameters for the convolutional layer;” (Paragraph [0065]: “In (first) convolutional layer 410, a Hadamard product is determined based on the Fourier transform of the image (or the output of the previous stage) and the sparsely- represented coefficients of the filter maps (kernel weights) used in that layer that are stored in memory 416.” And in paragraph [0067]: “The coefficients of the fully-connected layer(s) are stored in memory 434 and are addressed sequentially by address controller 436. Memory 426 and memory 434 can be part of a same memory. It can be difficult to combine the multiplications of multipliers 428 and 432, as the multiplication of multiplier 428 is a matrix-matrix multiplication and the multiplication of multiplier 432 is a scalar-vector multiplication. The output of 
“and transmitting an output data.” (Paragraph [0087]: “The illustrated mobile device 900 can include memory 920. Memory 920 can include non-removable memory 922 and/or removable memory 924. The non-removable memory 922 can include RAM, ROM, flash memory, a hard disk, or other well-known memory storage technologies. The removable memory 924 can include flash memory or a Subscriber Identity Module (SIM) card, which is well known in GSM communication systems, or other well-known memory storage technologies, such as "smart cards." The memory 920 can be used for storing data and/or code for running the operating system 912 and the applications 914. Example data can include web pages, text, images, sound files, video data, or other data sets to be sent to and/or received from one or more network servers or other devices via one or more wired or wireless networks.” – The sending of data sets over a wireless network of Shoaib is the module for transmitting output data.)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 7 and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shoaib in view of Egner et al., (US 2015/0055608 A1, hereinafter Egner) and Lee (US 2016/0062993 A1, hereinafter Lee).
Regarding claim 7:
Shoaib 
But Shoaib does not appear to explicitly recite “wherein the communication module comprises at least two wireless transmitters, and wherein one of the at least two wireless transmitters is selected to be used for receiving the updates or transmitting the output data based on a supply power available from an energy source.”
However, Egner teaches “wherein the communication module comprises at least two wireless transmitters, and wherein one of the at least two wireless transmitters is selected to be used for receiving the updates or transmitting … data based on a supply power available from an energy source.” (Paragraph [0069]: “To apply this data to selection of a wireless service provider and protocol, the usage percentage levels are mapped to service protocols available to a mobile information handling system. The mapping of use percentages to a protocol may involve assigning the use percentage for a service to the lowest power consuming protocol available for a usage type. In other words, the service type usage score is mapped to the technology protocol most efficient for that service type. For example, voice communication usage may be assigned to a 2G protocol whereas audio or video streaming may be assigned to 4G. These energy efficiency rules are stored as part of system parameters. These parameters are used to map services to optimal wireless technology. The parameters may also be adjusted as a function of energy state or battery power levels of the mobile information handling system. The parameters may also be specific to the make or model of the mobile information handling system and its capabilities in processing, memory, radio frequency transmission systems and other features.” – The mapping of service to different protocols and wireless technologies of 2G and 4G of Egner based on the energy state or battery level of Egner 
And Lee teaches “transmitting the output data” (Paragraph [0160]: “The communication module 1320 (e.g., the communication interface 130 of FIG. 1) may perform data transmission/reception in communication between the electronic device 1301 (e.g., the electronic device 101 of FIG. 1) and the second electronic devices (e.g., the electronic device 104 and the server 106) connected over a network. According to an embodiment, the communication module 1320 may include a cellular module 1321, a WiFi module 1323, a BT module 1325, a GPS module 1327, an NFC module 1328, and a Radio Frequency (RF) module 1329.” In paragraph [0072]: “The content information may include contents to be classified. For example, according to various embodiments, the content classification module 170 may classify contents pre-stored in the memory 130, may store contents (e.g., photographed pictures or images) directly generated by the electronic device 101 in the memory 130 and then classify the stored contents, or may store contents downloaded from an external server (e.g., the server 106 of FIG. 1) in the memory 130 and then classify the stored contents.” And in paragraph [0076]: “when the electronic device 101 receives data generated by analyzing the contents (e.g., a result of classifying categories of contents) from a second electronic device (e.g., the server 106 of FIG. 1), the function of the analysis module 210 may be omitted” – The receiving of data generated as a result of classification of Lee is the transmitting of output data.)
Shoaib, Egner, and Lee are analogous in the arts because Shoaib, Egner, and Lee all describe transmission of data.
Therefore, it would be obvious to one of ordinary skill in the art at the filing date of the instant application, having the teachings of Shoaib, Egner, and Lee before him or her, to modify the teachings of Shoaib to include the teachings of Egner in order to more efficiently use energy based on the energy rules of Egner and the further include the teachings of Lee Shoaib to be able to transmit and store classified data to another device by transmitting from a server of Lee to a device with memory of Lee.

Regarding claim 16:
Shoaib shows the system of claim 15 as claimed and specified above.
But Shoaib does not appear to explicitly recite “wherein the communication module comprises at least two wireless transmitters, and wherein one of the at least two wireless transmitters is selected to be used for receiving the updates or transmitting an output data based on a supply power available from the energy source.”
However, Egner teaches “wherein the communication module comprises at least two wireless transmitters, and wherein one of the at least two wireless transmitters is selected to be used for receiving the updates or transmitting … data based on a supply power available from the energy source.” (Paragraph [0069]: “To apply this data to selection of a wireless service provider and protocol, the usage percentage levels are mapped to service protocols available to a mobile information handling system. The mapping of use percentages to a protocol may involve assigning the use percentage for a service to the lowest power consuming protocol available for a usage type. In other words, the service type usage score is mapped to the technology protocol most efficient for that service type. For example, voice communication usage may be assigned to a 2G protocol whereas audio or video streaming may be assigned to 4G. These energy efficiency rules are stored as part of system parameters. These parameters are used to map services to optimal wireless technology. The parameters may also be adjusted as a function of energy state or battery power levels of the mobile information handling system. The parameters may also be specific to the make or model of the mobile information handling system and its capabilities Egner based on the energy state or battery level of Egner is selecting of a wireless transmitting and sending based on supply power available.)
And Lee teaches “transmitting the output data” (Paragraph [0160]: “The communication module 1320 (e.g., the communication interface 130 of FIG. 1) may perform data transmission/reception in communication between the electronic device 1301 (e.g., the electronic device 101 of FIG. 1) and the second electronic devices (e.g., the electronic device 104 and the server 106) connected over a network. According to an embodiment, the communication module 1320 may include a cellular module 1321, a WiFi module 1323, a BT module 1325, a GPS module 1327, an NFC module 1328, and a Radio Frequency (RF) module 1329.” In paragraph [0072]: “The content information may include contents to be classified. For example, according to various embodiments, the content classification module 170 may classify contents pre-stored in the memory 130, may store contents (e.g., photographed pictures or images) directly generated by the electronic device 101 in the memory 130 and then classify the stored contents, or may store contents downloaded from an external server (e.g., the server 106 of FIG. 1) in the memory 130 and then classify the stored contents.” And in paragraph [0076]: “when the electronic device 101 receives data generated by analyzing the contents (e.g., a result of classifying categories of contents) from a second electronic device (e.g., the server 106 of FIG. 1), the function of the analysis module 210 may be omitted” – The receiving of data generated as a result of classification of Lee is the transmitting of output data.)
Shoaib, Egner, and Lee are analogous in the arts because Shoaib, Egner, and Lee 
Therefore, it would be obvious to one of ordinary skill in the art at the filing date of the instant application, having the teachings of Shoaib, Egner, and Lee before him or her, to modify the teachings of Shoaib to include the teachings of Egner in order to more efficiently use energy based on the energy rules of Egner and the further include the teachings of Lee in order to be increase the capabilities of Shoaib to be able to transmit and store classified data to another device by transmitting from a server of Lee to a device with memory of Lee.

Regarding claim 17:
Shoaib, Egner, and Lee the system of claim 16 as claimed and specified above.
But Shoaib does not appear to explicitly recite “further comprising an external memory to store the output data.”
However, Lee teaches “further comprising an external memory to store the output data.” (Paragraph [0160]: “The communication module 1320 (e.g., the communication interface 130 of FIG. 1) may perform data transmission/reception in communication between the electronic device 1301 (e.g., the electronic device 101 of FIG. 1) and the second electronic devices (e.g., the electronic device 104 and the server 106) connected over a network. According to an embodiment, the communication module 1320 may include a cellular module 1321, a WiFi module 1323, a BT module 1325, a GPS module 1327, an NFC module 1328, and a Radio Frequency (RF) module 1329.” In paragraph [0072]: “The content information may include contents to be classified. For example, according to various embodiments, the content classification module 170 may classify contents pre-stored in the memory 130, may store contents (e.g., photographed pictures or images) directly generated by the electronic device 101 in the memory 130 and then classify the stored contents, or may store contents downloaded from an external server (e.g., the server 106 of FIG. 1) in paragraph [0076]: “when the electronic device 101 receives data generated by analyzing the contents (e.g., a result of classifying categories of contents) from a second electronic device (e.g., the server 106 of FIG. 1), the function of the analysis module 210 may be omitted” – The receiving of data generated as a result of classification of Lee is the transmitting of output data that is stored into an external memory which is the memory of the electronic device that is external to the server of Lee.)

Regarding claim 18:
Shoaib, Egner, and Lee the system of claim 16 as claimed and specified above.
But Shoaib does not appear to explicitly recite “wherein the output data is batched for transmission.”
However, Lee teaches “wherein the output data is batched for transmission.” (Paragraph [0160]: “The communication module 1320 (e.g., the communication interface 130 of FIG. 1) may perform data transmission/reception in communication between the electronic device 1301 (e.g., the electronic device 101 of FIG. 1) and the second electronic devices (e.g., the electronic device 104 and the server 106) connected over a network. According to an embodiment, the communication module 1320 may include a cellular module 1321, a WiFi module 1323, a BT module 1325, a GPS module 1327, an NFC module 1328, and a Radio Frequency (RF) module 1329.” In paragraph [0072]: “The content information may include contents to be classified. For example, according to various embodiments, the content classification module 170 may classify contents pre-stored in the memory 130, may store contents (e.g., photographed pictures or images) directly generated by the electronic device 101 in the memory 130 and then classify the stored contents, or may store contents paragraph [0076]: “when the electronic device 101 receives data generated by analyzing the contents (e.g., a result of classifying categories of contents) from a second electronic device (e.g., the server 106 of FIG. 1), the function of the analysis module 210 may be omitted” – The receiving of data generated as a result of classification of Lee is the transmitting of output data that is batched because the broadest reasonable interpretation of batched data is any set of data which includes the result data of Lee.)

Claims 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shoaib in view of Lee.
Regarding claim 8:
Shoaib shows the computing device of claim 4 as claimed and specified above.
But Shoaib does not appear to explicitly recite “wherein the output data is batched for transmission.”
However, Lee teaches “wherein the output data is batched for transmission.” (Paragraph [0160]: “The communication module 1320 (e.g., the communication interface 130 of FIG. 1) may perform data transmission/reception in communication between the electronic device 1301 (e.g., the electronic device 101 of FIG. 1) and the second electronic devices (e.g., the electronic device 104 and the server 106) connected over a network. According to an embodiment, the communication module 1320 may include a cellular module 1321, a WiFi module 1323, a BT module 1325, a GPS module 1327, an NFC module 1328, and a Radio Frequency (RF) module 1329.” In paragraph [0072]: “The content information may include contents to be classified. For example, according to various embodiments, the content classification module 170 may classify contents pre-stored in the memory 130, may store paragraph [0076]: “when the electronic device 101 receives data generated by analyzing the contents (e.g., a result of classifying categories of contents) from a second electronic device (e.g., the server 106 of FIG. 1), the function of the analysis module 210 may be omitted” – The receiving of data generated as a result of classification of Lee is the transmitting of output data that is batched because the broadest reasonable interpretation of batched data is any set of data which includes the result data of Lee.)
Shoaib and Lee are analogous in the arts because Shoaib and Lee all describe transmission of data.
Therefore, it would be obvious to one of ordinary skill in the art at the filing date of the instant application, having the teachings of Shoaib and Lee before him or her, to modify the teachings of Shoaib to include the teachings of Lee in order to be increase the capabilities of Shoaib to be able to transmit and store classified data to another device by transmitting from a server of Lee to a device with memory of Lee.

Regarding claim 9:
Shoaib shows the computing device of claim 5 as claimed and specified above.
But Shoaib does not appear to explicitly recite “further comprising an external memory to store the output data comprising classification data corresponding to the input data.”
However, Lee teaches “further comprising an external memory to store the output data comprising classification data corresponding to the input data.” (Paragraph [0160]: “The paragraph [0072]: “The content information may include contents to be classified. For example, according to various embodiments, the content classification module 170 may classify contents pre-stored in the memory 130, may store contents (e.g., photographed pictures or images) directly generated by the electronic device 101 in the memory 130 and then classify the stored contents, or may store contents downloaded from an external server (e.g., the server 106 of FIG. 1) in the memory 130 and then classify the stored contents.” And in paragraph [0076]: “when the electronic device 101 receives data generated by analyzing the contents (e.g., a result of classifying categories of contents) from a second electronic device (e.g., the server 106 of FIG. 1), the function of the analysis module 210 may be omitted” – The receiving of data generated as a result of classification of Lee is the transmitting of output data that is stored into an external memory which is the memory of the electronic device that is external to the server of Lee.)
Shoaib and Lee are analogous in the arts because Shoaib and Lee all describe transmission of data.
Therefore, it would be obvious to one of ordinary skill in the art at the filing date of the instant application, having the teachings of Shoaib and Lee before him or her, to modify the teachings of Shoaib to include the teachings of Lee in order to be increase the capabilities of Shoaib to be able to transmit and store classified data to another device by transmitting from a server of Lee to a device with memory of Lee.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shoaib in view of Tran et al., (US 2020/0008299 A1, hereinafter Tran).
Regarding claim 10:
Shoaib shows the computing device of claim 1 as claimed and specified above.
But Shoaib does not appear to explicitly recite “wherein the computing device is made from a bio- degradable material.”
However, Tran teaches “wherein the computing device is made from a bio- degradable material.” (Paragraph [0028]: “A biodegradable system is detailed next. The system includes a biodegradable substrate which can be a biodegradable paper or polymer. A biodegradable power source is printed or deposited above the substrate, and biodegradable processor and communication circuits are in turn formed on the substrate.” – The biodegradable system including the biodegradable processor of Tran is the biodegradable computing device.)
Shoaib and Tran are analogous in the arts because Shoaib and Tran all describe the use of neural networks with the use of computing devices.
Therefore, it would be obvious to one of ordinary skill in the art at the filing date of the instant application, having the teachings of Shoaib and Tran before him or her, to modify the teachings of Shoaib to include the teachings of Tran in order to incorporate the device of Shoaib with “environmentally friendly manufacturing and retail operating using biodegradable food and medicine wrappers with degradable electronics including processor, communication, battery and display to indicate the expiration date and usage instructions, for example” (see Tran paragraph [0037]) and thereby increase the marketability of Shoaib.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shoaib in view of Ramachandra (US 9,756,570 B1, hereinafter Ramachandra).
Regarding claim 12:
Shoaib shows the computing device of claim 1 as claimed and specified above.
But Shoaib does not appear to explicitly recite “wherein input data is reduced, based on a supply power available from an energy source: by reducing a sampling rate of the input data; or by reducing a resolution at which the input data is captured.”
However, Ramachandra teaches “wherein input data is reduced, based on a supply power available from an energy source: by reducing a sampling rate of the input data; or by reducing a resolution at which the input data is captured.” (Column 11, lines 47-54: “The battery optimization unit 212 may be configured to control at least one of an image resolution, a compression format, a transmission rate associated with at least one of the first portion of sensor data and the second portion of sensor data captured by the imaging sensor based on the priority based rule engine as illustrated in table 3. For example, image resolution may be reduced by processing of alternate pixels for y, cb, cr.” – The reducing of the image resolution as part of battery optimization of Ramachandra is the reducing a resolution of input data that is captured based on a supply power available.)
Shoaib and Ramachandra are analogous in the arts because Shoaib and Ramachandra all describe the use of sensor camera data.
Therefore, it would be obvious to one of ordinary skill in the art at the filing date of the instant application, having the teachings of Shoaib and Ramachandra before him or her, to modify the teachings of Shoaib to include the teachings of Ramachandra in order to optimize a battery or power supply of Shoaib and thereby increase the efficiency of Shoaib.

Claim 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shoaib in view of Ling et al., (US 2017/0103298 A1, hereinafter Ling).
Regarding claim 13:
Shoaib shows the computing device of claim 1 as claimed and specified above.
But Shoaib does not appear to explicitly recite “wherein the compute block in at least one of the logical units accesses at least one shared memory block in at least one other logical unit to read or write data.”
However, Ling teaches “wherein the compute block in at least one of the logical units accesses at least one shared memory block in at least one other logical unit to read or write data.” (Paragraph [0053]: “each of the PE arrays 701-704 includes a first kernel 711-714, that supports a convolution layer, a second kernel 721-724, that supports a ReLU layer, a third kernel 731-734, that supports a normalization layer, and a fourth kernel 841-844, that supports a pooling layer. The output of the fourth kernel, 741-744, is transmitted to a buffer 751-754 from where it may be fed back into the first kernel 711-714 for a next convolution stage.” – The feeding back into the first kernel through the use of buffer of Ling is the use of a shared memory block with at least another logical unit.)
Shoaib and Ling are analogous in the arts because Shoaib and Ling all describe the use of sensor camera data.
Therefore, it would be obvious to one of ordinary skill in the art at the filing date of the instant application, having the teachings of Shoaib and Ling before him or her, to modify the teachings of Shoaib to include the teachings of Ling in order to increase accuracy by utilizing a feed forward CNN using multiple processing elements of Ling that can be scaled (see Ling paragraph [0050).

Regarding claim 14:
Shoaib and Ling teach the computing device of claim 13 as claimed and specified above.
And Shoaib teaches “further comprising a memory controller implemented on the FPGA, wherein the memory controller manages shared access to the at least one shared memory block.” (Paragraph [0068]: “Video frame memory 404 can be DRAM, SRAM, structured memory such as CAM, or other memory. Clocks 422, multipliers 420, 428, 432, and other hardware illustrated in FIG. 4 can be part of an application-specific integrated circuit (ASIC), field programmable gate array (FPGA), or other processing unit.” – The FPGA of Shoaib that implements the device of figure 4 that has access to memory is the memory controller that is an FPGA.)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANE D WOOLWINE whose telephone number is (571)272-4138. The examiner can normally be reached M-F 9:30-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MIRANDA HUANG can be reached on (571) 270-7092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 

SHANE D. WOOLWINE
Primary Examiner
Art Unit 2124



/SHANE D WOOLWINE/Primary Examiner, Art Unit 2124